Citation Nr: 0740143	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  97-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
angina pains.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a claimed morphine overdose, to include anxiety 
and shortness of breath.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disability manifested by a low heart rate, alternating high 
and low blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
rash of the hands, feet, and legs.

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder, diagnosed as an adjustment disorder 
with an anxious and depressed mood.

7. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
chronic headache disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to August 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2007 Order, the Court 
granted the June 2007 joint motion for remand, vacated the 
October 2005 Board decision that denied the veteran's claims, 
and remanded the matter for compliance with the instructions 
in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Joint Motion for Remand pointed out that the only letters 
sent to the veteran in September 2001 and April 2004 
identified the correct issues, but provided notice of the 
evidence necessary to establish entitlement to service 
connection.  Since the evidence needed to substantiate the 
veteran's 38 U.S.C.A. § 1151 claims differs significantly 
than that needed to show entitlement to service connection, 
the Board is constrained to remand the issue for compliance 
with the notice provisions contained in this law and to 
ensure the veteran has had full due process of law.

The Board notes that in Gardner v. Brown, 115 S.Ct. 552 
(1994), the United States Supreme Court held that an earlier 
version of 38 C.F.R. § 3.358 was invalid because the earlier 
version required evidence of fault on the part of VA or the 
occurrence of an accident or otherwise unforeseen event.  In 
March 1995, the Secretary published an interim rule amending 
38 C.F.R. § 3.358 to conform to the Supreme Court decision.  
The amendment was made effective November 25, 1991, the date 
of the Gardner decision by the Court of Veterans Appeals.  60 
Fed. Reg. 14,222 (March 16, 1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 
1996), and codified at 38 C.F.R. § 3.358(c) (1997).

Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA negligence or an unforeseen 
event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The claim herein 
was filed with VA in November 1996, and therefore it must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final regulation.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required here.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
VCAA notice sent to the veteran must 
reflect the pre-October 1997 version of 
38 U.S.C.A. § 1151 and its requirements 
for entitlement.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant to 
these claims that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

